                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7     UNITED STATES OF AMERICA,                            Case No. 2:18-CR-256 JCM (VCF)
                 8                                          Plaintiff(s),                    ORDER
                 9            v.
               10      DOUGLAS HAIG,
               11                                        Defendant(s).
               12
               13            Presently before the court is plaintiff United States of America’s (“the government”)
               14     motion in limine to exclude arguments and evidence regarding the Second Amendment. (ECF No.
               15     42). Defendant Douglas Haig filed a non-opposition response. (ECF No. 59).
               16            Also before the court is the government’s motion in limine to exclude arguments and
               17     evidence regarding prosecutorial charging decisions and allegations of selective prosecution.
               18     (ECF No. 53). Haig filed a non-opposition response. (ECF No. 60).
               19            Also before the court is Haig’s motion in limine to exclude evidence regarding armor
               20     piercing and tracer ammunition. (ECF No. 64). The government filed a response (ECF No. 75),
               21     to which Haig replied (ECF No. 77).
               22            Also before the court is Haig’s motion in limine to exclude Erich Smith’s expert testimony
               23     regarding toolmark evidence. (ECF No. 80). The government filed a response (ECF No. 82), to
               24     which Haig replied (ECF No. 84).
               25     I.     Facts
               26            This action arises from the investigation into the October 1, 2017, mass shooting, where
               27     Stephen Paddock opened fire on a crowd of over 22,000 concertgoers at the Route 91 Harvest
               28     music festival on 3901 South Las Vegas Boulevard, Las Vegas, Nevada. (ECF No. 1).

James C. Mahan
U.S. District Judge
                1            On the evening of October 1, 2017, Paddock positioned himself in rooms 134 and 135 on
                2     the 32nd floor of the Mandalay Bay Resort and Casino, which were in an elevated position
                3     overlooking the concert venue. Id. Paddock brought with him a remarkable arsenal including over
                4     twenty firearms, hundreds of rounds of ammunition (mostly in preloaded high-capacity
                5     magazines), and range finding devices. Id. At approximately 10:05 p.m., Paddock used these
                6     weapons to attack the concertgoers from his hotel rooms, killing fifty-eight and injuring 869
                7     people.1
                8            After obtaining and executing search warrants on Paddock’s hotel rooms, law enforcement
                9     officials found Paddock’s body, the weapons, and hundreds of rounds of spent ammunition. Id.
              10      The officers and agents also found an Amazon.com cardboard shipping box in the hotel rooms,
              11      marked with the name Douglas Haig and the address 4323 East Encanto Street, Mesa, Arizona.
              12      Id.
              13             On October 2, 2017, and October 5, 2017, Bureau of Alcohol, Tobacco, Firearms and
              14      Explosives (“ATF”) agents and Federal Bureau of Investigation (“FBI”) agents arranged
              15      interviews with Douglas Haig and his business partner (hereinafter “Associate”). Id. Haig and
              16      Associate admitted that they had interacted with Paddock on multiple occasions. Id. Their first
              17      interaction with Paddock was on or about August 27, 2017, at a gun show in Las Vegas Nevada.
              18      Id. Paddock browsed the ammunition samples at their booth and purchased forty to fifty rounds
              19      of .308 caliber incendiary ammunition. Id.
              20             Haig and Associate’s second interaction with Paddock was in early September 2017 at a
              21      gun show in Phoenix, Arizona. Id. Haig stated that Paddock attempted to purchase bulk
              22      ammunition and that they exchanged telephone numbers to coordinate a future transaction. Id.
              23             Haig further stated that on September 19, 2017, he spoke with Paddock on the telephone
              24      and arranged to complete an ammunition purchase that day. Id. Paddock arrived at Haig’s
              25      residence and purchased 600 rounds of .308 caliber (7.62mm) tracer ammunition as well as 120
              26      rounds of M196 .223 caliber tracer ammunition. Id. According to Haig, he put the rounds in the
              27
                             1
              28            LVMPD Criminal Investigative Report of the 1 October Mass Casualty Shooting,
                      LVMPD Event No: 171001-3519.

James C. Mahan
U.S. District Judge                                                -2-
                1     Amazon.com shipping box, which law enforcement officials found in Paddock’s hotel rooms. Id.
                2     Haig noted that Paddock purchased the munitions with cash and took the time to put on gloves
                3     prior to placing the box into the trunk of his vehicle. Id.
                4            The ATF and FBI agents asked Haig whether he manufactured the ammunition that he sold
                5     to Paddock. (ECF No. 42). Haig repeatedly claimed that Lake City Army Ammunition Plant
                6     manufactured the ammunition that he sold. Id. Haig also stated that he manufactures ammunition
                7     only for his personal use. Id
                8            During these interviews, the agents observed reloading equipment in Haig’s shop, which
                9     was in the backyard of his residence located at 4323 East Encanto Street, Mesa, Arizona. (ECF
              10      No. 1). Haig voluntarily provided the agents with a sample of ammunitions that he sells to
              11      customers and claimed that the ammunition from the Las Vegas crime scene would not have his
              12      toolmarks. Id.
              13             FBI investigators subsequently forwarded evidence from the Las Vegas crime scene to a
              14      laboratory for forensic analysis. Id. The examination revealed that: (1) two rounds of unfired .308
              15      caliber cartridges from Paddock’s hotel rooms had Haig’s fingerprints; (2) the cartridges had
              16      reloading equipment toolmarks; and (3) the cartridges contained armor piercing/incendiary bullets.
              17      Id.
              18             On October 19, 2017, the FBI obtained and executed a search warrant at Haig’s residence.
              19      Id. Law enforcement officials seized over 100 items, including live ammunition, reloading
              20      equipment, and ammunition sales records. Id. Laboratory analysis confirmed that the ammunition
              21      from Haig’s residence was reloaded armor piercing ammunition and contained toolmarks
              22      consistent with the marks on the reloaded armor piercing rounds from Paddock’s hotel rooms. Id.
              23      Haig does not have a license to manufacture armor piercing ammunition. Id.
              24             Analysis of the sales records revealed that Haig had engaged in over 100 sales of armor
              25      piercing ammunition throughout the country. Id. Three of these sales were with customers
              26      residing in the state of Nevada. Id. Law enforcement officials interviewed these customers and
              27      discovered that two of the sales occurred in person at the Cashman Center in Las Vegas, Nevada.
              28

James C. Mahan
U.S. District Judge                                                   -3-
                1     Id. The third sale was an online transaction and the ammunition was shipped to a residence in
                2     Elko, Nevada. Id.
                3            On August 22, 2018, a grand jury in the District of Nevada returned an indictment charging
                4     Haig with one count of engaging in the business of manufacturing ammunition without a license
                5     in violation of 18 U.S.C. §§ 922(a)(1)(B) and 924(a)(1)(D). (ECF No 10).
                6            Throughout the investigation and the pending criminal proceeding, there has been
                7     considerable publicity regarding Haig’s involvement to the October 1, 2017, shooting. On
                8     multiple occasions Haig made various representations in the media regarding his business,
                9     Specialized Military Ammunition (“SMA”), which is an Arizona limited liability company. (ECF
              10      No. 42). Among these representations, Haig made statements regarding his awareness of laws
              11      governing the sale of ammunition and that he runs SMA as a “strong hobby” rather than a business.
              12      Id.
              13             Now, the parties have filed four motions in limine. (ECF Nos. 52, 53, 64, 80).
              14      II.    Legal Standard
              15             “The court must decide any preliminary question about whether . . . evidence is
              16      admissible.” Fed. R. Evid. 104. Motions in limine are procedural mechanisms by which the court
              17      can make evidentiary rulings in advance of trial, often to preclude the use of unfairly prejudicial
              18      evidence. United States v. Heller, 551 F.3d 1108, 1111–12 (9th Cir. 2009); Brodit v. Cambra, 350
              19      F.3d 985, 1004–05 (9th Cir. 2003).
              20             “Although the Federal Rules of Evidence do not explicitly authorize in limine rulings, the
              21      practice has developed pursuant to the district court’s inherent authority to manage the course of
              22      trials.” Luce v. United States, 469 U.S. 38, 41 n.4 (1980). Motions in limine may be used to
              23      exclude or admit evidence in advance of trial. See Fed. R. Evid. 103; United States v. Williams,
              24      939 F.2d 721, 723 (9th Cir. 1991) (affirming district court’s ruling in limine that prosecution could
              25      admit impeachment evidence under Federal Rule of Evidence 609).
              26             Judges have broad discretion when ruling on motions in limine. See Jenkins v. Chrysler
              27      Motors Corp., 316 F.3d 663, 664 (7th Cir. 2002); see also Trevino v. Gates, 99 F.3d 911, 922 (9th
              28      Cir. 1999) (“The district court has considerable latitude in performing a Rule 403 balancing test

James C. Mahan
U.S. District Judge                                                   -4-
                1     and we will uphold its decision absent clear abuse of discretion.”). “[I]n limine rulings are not
                2     binding on the trial judge [who] may always change his mind during the course of a trial.” Ohler
                3     v. United States, 529 U.S. 753, 758 n.3 (2000); accord Luce, 469 U.S. at 41 (noting that in limine
                4     rulings are always subject to change, especially if the evidence unfolds in an unanticipated
                5     manner).
                6              “Denial of a motion in limine does not necessarily mean that all evidence contemplated by
                7     the motion will be admitted at trial. Denial merely means that without the context of trial, the
                8     court is unable to determine whether the evidence in question should be excluded.” Conboy v.
                9     Wynn Las Vegas, LLC, No. 2:11-cv-1649-JCM-CWH, 2013 WL 1701069, at *1 (D. Nev. Apr. 18,
              10      2013).
              11      III.     Discussion
              12               The government requests that the court exclude all arguments and evidence pertaining to
              13      the constitutionality of 18 U.S.C. § 922(a)(1)(B) under the Second Amendment because (1) such
              14      issues are questions of law for the court and (2) mandatory authority from the Ninth Circuit
              15      indicates that offenses under § 922(a)(1) do not violate the Second Amendment. (ECF No. 52).
              16      The government also requests that the court exclude all arguments and evidence regarding
              17      prosecutorial charging decisions and allegations of selective prosecution as being (1) beyond the
              18      province of the trier-of-fact and (2) unnecessarily prejudicial, confusing, and misleading. (ECF
              19      No. 53). Because Haig does not oppose these requests, the court will grant the government’s
              20      motions in limine (ECF Nos. 52, 53). See (ECF Nos. 59, 60).
              21               Haig has filed two motions in limine. (ECF Nos. 64, 80). First, Haig requests that the
              22      court exclude evidence regarding armor piercing and tracer ammunition. (ECF No. 64). Second,
              23      Haig requests that the court exclude Smith’s expert testimony regarding toolmark evidence. (ECF
              24      No. 80). The court addresses each in turn.
              25               a. Evidence regarding armor piercing and tracer ammunition
              26               Haig concedes that the court should allow the government to present evidence of his
              27      ammunition sales, but requests that the court exclude any evidence that would identify the
              28

James C. Mahan
U.S. District Judge                                                  -5-
                1     ammunition as armor piercing or tracer rounds. (ECF No. 64). Specifically, Haig argues that such
                2     evidence is inadmissible under Federal Rules of Evidence 401 and 403. Id. The court disagrees.
                3                i. Relevance
                4            The type of ammunition Haig sold is relevant because, when taken in conjunction with
                5     other circumstantial evidence, it shows that Haig acted willfully.
                6            Under Rule 401, evidence is relevant if “(a) it has a tendency to make a fact of consequence
                7     more or less probable than it would be without the evidence; and (b) the fact is of consequence in
                8     determining the action.” Fed. R. Evid. 401. Any evidence that is not relevant under Rule 401 is
                9     inadmissible. Fed. R. Evid. 402.
              10             The government brings forth a single charge for engaging in the business of manufacturing
              11      ammunition without a license. (ECF No. 10). To prevail at trial, the government must prove
              12      beyond a reasonable doubt that Haig willfully violated the respective statutory provision. 18
              13      U.S.C. §§ 922(a)(1)(B), 924(a)(1)(D).
              14             Haig used SMA to manufacture and sell military style ammunition including armor
              15      piercing and tracer rounds. See (ECF Nos. 64, 75). A licensed manufacturer can sell or deliver
              16      such ammunition only if the ammunition is for (1) the use of the United States, (2) purposes of
              17      exportation, or (3) purposes of experimentation that the attorney general has authorized. 18 U.S.C.
              18      § 922(a)(7)(A)–(C). Haig did not sell armor piercing and tracer ammunition for any of the
              19      purposes that § 922(a)(7) provides. Instead, he sold the ammunition to civilians. See (ECF Nos.
              20      64, 75). Thus, a license would not have authorized Haig’s alleged manufacturing activities.
              21      Haig’s failure to obtain a license under these circumstances shows that he understood the illicit
              22      nature of his alleged acts.
              23             Further, a license permits the ATF to inspect manufacturing facilities and records. 27
              24      C.F.R. §§ 478.121, 478.23(b). The place of manufacture in this case would have been Haig’s
              25      personal residence, which contained significant evidence of his manufacturing and selling armor
              26      piercing and tracer ammunition. Thus, when Haig failed to get a license, he also prevented his
              27      residence from being exposed to inspection. This act of concealment indicates that Haig knew that
              28      he was illegally manufacturing ammunition.

James C. Mahan
U.S. District Judge                                                  -6-
                1             The armor piercing and tracer ammunition is also relevant because Haig sold these rounds
                2     under the false pretenses that SMA was a defense contractor licensed to sell military style
                3     ammunition. See (ECF No. 75). Haig would not have made these alleged representations unless
                4     he knew about the stringent federal licensing requirements for manufacturing and selling
                5     ammunition. Moreover, Haig’s former experience as a federal firearms dealer corroborates the
                6     government’s contention that Haig was aware of the regulations that control armor piercing and
                7     tracer ammunition. Id.
                8            In sum, Haig’s manufacture of armor piercing and tracer ammunition is inextricably
                9     intertwined with other events relevant to the charge in the indictment. This circumstantial
              10      evidence, when taken collectively, allows the trier-of-fact to find that Haig willfully engaged in
              11      the business of manufacturing ammunition without a license. See United States v. Hernandez, 859
              12      F.3d 817, 824 (9th Cir. 2017) (holding that the government must often rely on circumstantial
              13      evidence to show willful conduct).
              14                 ii. Rule 403 concerns
              15             When evidence is relevant, it may still be excluded when “its probative value is
              16      substantially outweighed by a danger of one or more of the following: unfair prejudice, confusing
              17      the issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative
              18      evidence.” Fed. R. Evid. 403.
              19             The court first notes that the government intends to present many types of military grade
              20      ammunition including self-destroying thermite incendiary rounds. (ECF No. 75). Armor piercing
              21      and tracer rounds will not uniquely increase the risk of an emotional reaction because Haig does
              22      not seek to exclude the remaining military grade ammunition in this case. In addition, the court
              23      will use voir dire and jury instructions to ensure that the jury returns a verdict that is not a result
              24      of unfair prejudice. See United States v. Norris, 423 F. App’x 732, 734 (9th Cir. 2011) (“. . . we
              25      must presume that juries will follow the district court’s limiting instructions.”).
              26             As for the remaining Rule 403 concerns, the court will not allow the government to present
              27      evidence of armor piercing and tracer ammunition in a confusing or misleading manner. The court
              28      will also prevent undue delay, cumulative evidence, and waste in time by requiring the government

James C. Mahan
U.S. District Judge                                                    -7-
                1     to efficiently present its case. Further, Haig will be able to raise objections, which the court will
                2     consider in determining how to proceed with a fair trial.
                3            b.   Smith’s expert testimony
                4            Haig requests that the court exclude Smith’s expert testimony on forensic toolmark
                5     evidence because Smith’s methods have not achieved general acceptance in the relevant
                6     community. (ECF No. 80). Alternatively, Haig requests that the court conduct a Daubert hearing
                7     to determine whether Smith’s expert testimony is admissible. Id
                8            Federal Rule of Evidence 702 provides that a witness qualified as an expert may testify if
                9     “(a) the expert’s scientific, technical, or other specialized knowledge will help the trier of fact to
              10      understand the evidence or to determine a fact in issue; (b) the testimony is based on sufficient
              11      facts or data; (c) the testimony is the product of reliable principles and methods; and (d) the expert
              12      has reliably applied the principles and methods to the facts of the case.” Fed. R. Evid. 702.
              13             In determining whether an expert’s testimony is reliable under Rule 702, courts consider
              14      “(a) whether the theory or technique can and has been tested; (b) whether the theory or technique
              15      has been subjected to peer review and publication; (c) the known or potential rate of error for the
              16      technique; and (d) the theory or technique’s general degree of acceptance in the relevant scientific
              17      community. Boyd v. City & Cty. of San Francisco, 576 F.3d 938, 945 (9th Cir. 2009) (citing
              18      Daubert v. Merrel Dow Pharm., Inc., 509 U.S. 579, 597 (1993)). District judges retain “broad
              19      latitude to determine” whether these factors reasonably measure the reliability of an expert
              20      witness’s testimony. Estate of Barabin v. AstenJohnson, Inc., 740 F.3d 457, 463 (9th Cir. 2014)
              21      (quoting Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150 (1999)).
              22             The court first notes that the Ninth Circuit does not require district courts to conduct
              23      Daubert hearings when evaluating the reliability of an expert. United States v. Ruvalcaba-Garcia,
              24      923 F.3d 1183, 1189 (9th Cir. 2019). Rather, courts retain discretion in the procedure they use to
              25      determine whether expert testimony is admissible under Rule 702. See Millenkamp v. Davisco
              26      Foods Int’l, Inc., 562 F.3d 971, 979 (9th Cir. 2009). Because Haig raises issues in his motion in
              27      limine that have been well litigated in similar cases, the court need not go beyond the materials in
              28

James C. Mahan
U.S. District Judge                                                   -8-
                1     the record to fully address Haig’s arguments. Therefore, the court adjudicates Haig’s motion
                2     without conducting a Daubert hearing.
                3            Smith is a physician scientist with a master’s degree in forensic science and approximately
                4     twenty years of experience in the field of firearms/toolmarks identification. (ECF No. 25-1). The
                5     government intends to use Smith at trial to provide testimony regarding the process of reloading
                6     ammunition, the identification of ammunition, the identification of toolmarks on ammunition, and
                7     his opinions/conclusions on the ammunition in this case. (ECF No. 50).
                8            Smith’s testimony is relevant to determine whether Haig manufactured the ammunition
                9     that Paddock used. Further, Haig’s contention that Smith’s methods are unreliable and not
              10      generally accepted in the relevant community is incorrect. The Ninth Circuit has consistently
              11      affirmed the admission of toolmark identification evidence and expert testimony of that evidence.
              12      See, e.g., United States v. Cazares, 788 F.3d 956, 988 (9th Cir. 2015); see also, e.g., United States
              13      v. Felix, 727 Fed. App’x 921, 924–925 (9th Cir. 2018). Smith’s anticipated testimony falls well-
              14      within the type of evidence which the Ninth Circuit has previously considered. Thus, Smith’s
              15      methods are reliable and his testimony is admissible.
              16             Haig also notes that the Ninth Circuit held in Cazares that “scientific certainty” is an
              17      improper characterization of expert conclusions based on toolmark identification methods. (ECF
              18      No. 80). The government concedes this point and represents that Smith will not provide such
              19      testimony as it would violate the Depart of Justice’s uniform standards for testimonies and reports.
              20      (ECF Nos. 82, 82-3). Nevertheless, the court will exercise caution and exclude Smith from
              21      testifying that he reached his conclusions with scientific certainty or other similar standards of
              22      reasonable certainty.
              23      VI.    Conclusion
              24             Accordingly,
              25             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the government’s motion
              26      in limine (ECF No. 52) be, and the same hereby is, GRANTED.
              27             IT IS FURTHER ORDERED that the government’s motion in limine (ECF No. 53) be, and
              28      the same hereby is, GRANTED.

James C. Mahan
U.S. District Judge                                                   -9-
                1            IT IS FURTHER ORDERED that Haig’s motion in limine (ECF No. 64) be, and the same
                2     hereby is, DENIED.
                3            IT IS FURTHER ORDERED that Haig’s motion in limine (ECF No. 80) be, and the same
                4     hereby is, GRANTED in part and DENIED in part, consistent with the foregoing.
                5            DATED July 8, 2019.
                6                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                              - 10 -
